DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 
Claims 1, 9, and 17 are currently amended see REMARKS June 15, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-8 recite a computer implemented method (i.e. a series of steps), and claims 9-16 recite a non-transitory computer readable medium (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and claims 17-20 recite a system; and therefore, each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recite a method comprising: detecting, based on input of a travel itinerary received from a subscription living user by an application of the subscription living user, that the subscription living user has booked an accommodation, the accommodation listed in an accommodation listing;  in response to detecting that the subscription living user has booked the accommodation: determining that the subscription living user will not be using a host accommodation that is administrated by the subscription living user during dates on which the subscription living user has booked the accommodation, locating, in the accommodation listing, the record of the host that is administrated by  the subscription living user; and modifying, automatically in response to the locating, a status of the record in the accommodation listing to be a searchable record by changing the status of the record from an indication of unavailability during the dates to an indication that the host accommodation that is administrated by the subscription living user is available during the dates; wherein the status of the record is further updated in response to the subscription living user making changes to the travel itinerary.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to managing a listing for a rental accommodations space such as receiving a user’s itinerary; changing an availability status, etc. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking booking information for an individual and managing a business). The claims are directed towards commercial or legal interactions. As the claims recite a method for managing the advertising, marking or sales activities or behaviors. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer and a database; a client device.
Claim 9: A non-transitory computer readable medium comprising instructions encoded thereon, one or more processors, and a database; and a client device.
Claims 17: A system comprising one or more processor and a database; and a client device.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional for a computer to managing an individual’s booking and reservations (see Specification [0003]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-8, 10-16, and 18-20 are directed to further narrowing the abstract idea of managing an accommodation listing and a user’s reservation as recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

The dependent claims 2-8, 10-16, and 18-20 do not recite any additional elements that were not analyzed above. 

Therefore, claims 1-20 are rejected under U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikkurty (US 2016/0092798) in view of Richter (US 2016/0196508).
Claims 1, 9 and 17: Ikkurty discloses (Claim 1) a computer implemented method comprising: (Claim 9) a non-transitory computer-readable medium comprising instructions encoded thereon for managing a travel itinerary, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: (Claim 20) a system for managing a travel itinerary, the system comprising one or more processors configured to execute instructions that cause the processor to: detected, based on input of a travel itinerary received from a subscription living user by an application of a client device of the subscription living user, that the subscription living user has booked, an accommodation the accommodation listed in an accommodation listing database (Paragraph [0006-0010]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest). Locating, in the accommodation listing database, a record of the host accommodation that is administrated by the subscription living user (Paragraph [0006-0010]; [0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest). Modifying, automatically in response to the locating, a status of the record in the accommodation listing database to be a searchable record; wherein, the status of the record is further updated in response to the subscription living user making changes to the travel itinerary (Paragraph [0006-0010]; [0018]; [0045-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation).
However, Ikkurty does not disclose in response to detecting that the subscription living user has booked the accommodation: determining that the subscription living user will not be using a host accommodation that is administrated by the subscription living user during dates on which the subscription living user has booked the accommodation; by changing the status of the record from an indication of unavailability during the dates to an indication that the host accommodation that is administrated by the subscription living user is available during the dates.
In the same field of endeavor of managing an online booking service Richter teaches in response to detecting that the subscription living user has booked the accommodation: determining that the subscription living user will not be using a host accommodation that is administrated by the subscription living user during dates on which the subscription living user has booked the accommodation; by changing the status of the record from an indication of unavailability during the dates to an indication that the host accommodation that is administrated by the subscription living user is available during the dates (Paragraph [0010-0012]; [0052]; [0143] Figs. 2 and 5A, the system may provide options for business entities. The system may also provide many options for guests including subscribing for preferred dates and receiving updates via push notifications. The online marketplace may provide an automatic cancelation and/or transfer service. In some implementations when a first user cancels a reservation a client computing device may change the status of the reservation inside its booking to list “cancel and transfer.” The host ticket module of the host server receives a change of status and automatically activates the search engine for a matching inquiry. A second user may be matched and receive a new reservation offer from the host ticket module).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online marketplace for accommodation reservations as disclosed by Ikkurty with the system of in response to detecting that the subscription living user has booked the accommodation: determining that the subscription living user will not be using a host accommodation that is administrated by the subscription living user during dates on which the subscription living user has booked the accommodation; by changing the status of the record from an indication of unavailability during the dates to an indication that the host accommodation that is administrated by the subscription living user is available during the dates as taught by Richter (Richer [0143]). With the motivation of helping to streamline the reservation process among subscribing users by allowing individuals to see changes in the status of reservable accommodations (Richter [0007]).
Claims 2, 10, and 18: Modified Ikkurty discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. Ikkurty further discloses wherein the accommodation comprises a start date and an end date (Paragraph [0006-0010]; [0018]; [0045-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the present invention, a system comprising receiving reservation dates (the examiner notes the broadest reasonable interpretation of reservation dates would be the start and end dates). According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation).
Claims 5 and 13: Modified Ikkurty discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. Ikkurty further discloses further comprising notifying a guest of the host accommodation of the subscription living user that the host accommodation is no longer available (Paragraph [0006-0010]; [0018]; [0044-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the present invention, a system comprising receiving reservation dates (the examiner notes the broadest reasonable interpretation of reservation dates would be the start and end dates). According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation. In a preferred embodiment when the system determines that the Host has requested to approve the Guest prior to accepting the booking, an email or similar message is sent to Host with the Guest’s information. If the Host declines the Guest’s booking, then the system sends the Guest a notification that informs them to search for another listing).
Claims 6 and 14: Modified Ikkurty discloses the method as per claim 5 and the non-transitory computer readable medium as per claim 9. Ikkurty further discloses further comprising providing a different accommodation for the guest (Paragraph [0006-0010]; [0018]; [0044-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the present invention, a system comprising receiving reservation dates (the examiner notes the broadest reasonable interpretation of reservation dates would be the start and end dates). According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation. In a preferred embodiment when the system determines that the Host has requested to approve the Guest prior to accepting the booking, an email or similar message is sent to Host with the Guest’s information. If the Host declines the Guest’s booking, then the system sends the Guest a notification that informs them to search for another listing).
Claims 7 and 15: Modified Ikkurty discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. Ikkurty further discloses further comprising adjusting the status of the record in response to the subscription living user booking an additional accommodation (Paragraph [0006-0010]; [0018]; [0044-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the present invention, a system comprising receiving reservation dates (the examiner notes the broadest reasonable interpretation of reservation dates would be the start and end dates). According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation. In a preferred embodiment when the system determines that the Host has requested to approve the Guest prior to accepting the booking, an email or similar message is sent to Host with the Guest’s information. If the Host declines the Guest’s booking, then the system sends the Guest a notification that informs them to search for another listing).
Claims 3-4, 8, 11-12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikkurty (US 2016/0092798) in view of Richter (US 2016/0196508) further in view of Truong (US 2015/0081350).
Claims 3, 11, and 19: Modified Ikkurty discloses the method as per claim 2, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. However, Ikkurty does not disclose further comprising listing the host accommodation of the subscription living user from the start date to the end date.
In the same field of endeavor of managing booking reservations Truong teaches further comprising listing the host accommodation of the subscription living user from the start date to the end date (Paragraph [0042-0047]; Fig. 2, in one embodiment  a method and system aggregates rental properties and provides rental availability and its nightly average rate for a vacation rental search engine (The examiner notes that the broadest reasonable interpretation of displaying a rentals availability would include showing a host’s accommodating a user from a start date to an end date as those dates would not be available)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a series of available accommodations being rented by individuals as disclosed by Ikkurty (Ikkurty [0007]) with the system of further comprising listing the host accommodation of the subscription living user from the start date to the end date as taught by Truong (Truong [0042]). With the motivation of allowing a user more flexibility in their ability to plan out and change their itineraries (Truong [0009]).
Claims 4, 12, and 20: Modified Ikkurty discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 19. However, Ikkurty does not discloses further comprising changing the status of the record in response to the subscription living user checking out of the accommodation.
In the same field of endeavor of managing booking reservations Truong teaches further comprising changing the status of the record in response to the subscription living user checking out of the accommodation (Paragraph [0042-0047]; Fig. 2, in one embodiment  a method and system aggregates rental properties and provides rental availability and its nightly average rate for a vacation rental search engine (The examiner notes that the broadest reasonable interpretation of displaying a rentals availability would include showing a host’s accommodating a user from a start date to an end date as those dates would not be available)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a series of available accommodations being rented by individuals as disclosed by Ikkurty (Ikkurty [0007]) with the system of further comprising listing the host accommodation of the subscription living user from the start date to the end date as taught by Truong (Truong [0042]). With the motivation of allowing a user more flexibility in their ability to plan out and change their itineraries (Truong [0009]).
Claims 8 and 16: Modified Ikkurty discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 15. However, Ikkurty does not disclose further comprising transmitting a notification to the guest that an availability of the host accommodation may be shortened in response to a request by the subscription living user.
In the same field of endeavor of managing booking reservations Truong teaches further comprising transmitting a notification to the guest that an availability of the host accommodation may be shortened in response to a request by the subscription living user (Paragraph [0042-0047]; Fig. 2, in one embodiment  a method and system aggregates rental properties and provides rental availability and its nightly average rate for a vacation rental search engine (The examiner notes that the broadest reasonable interpretation of displaying a rentals availability would include showing a host’s accommodating a user from a start date to an end date as those dates would not be available)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a series of available accommodations being rented by individuals as disclosed by Ikkurty (Ikkurty [0007]) with the system of further comprising listing the host accommodation of the subscription living user from the start date to the end date as taught by Truong (Truong [0042]). With the motivation of allowing a user more flexibility in their ability to plan out and change their itineraries (Truong [0009]).

Therefore, claims 1-20 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed June 15, 2022, with respect to the rejections of claims 1-20 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that claims 1, 9, and 17 are not an abstract idea as the claims cannot be a mental process as they require a computing device and a distributed system to update a client device and a database. However, the examiner respectfully disagrees as the recited claims are directed to managing the reservations of various accommodations which has been done for a significant amount of time before computers where individuals such as travel agents, bed and breakfast hosts, and hotel managers, managed the reservations of a variety of establishments . Similar examples the courts have identified as not being showing an improvement to a technology include: A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). 
Furthermore, the examiner finds the additional elements to do direct the abstract idea to a practical application as merely reciting computing devices to automatically update a database based on a user’s inputs is directed to merely apply it or applying a known technology to perform the abstract idea. Using a generic computer to perform the abstract idea of receiving information such as a user’s itinerary or changes to that itinerary and updating a listing database based on the received inputs are well-understood, routine, and conventional activities. And are not directed to an improvement to a technology or technical field as the claims are directed to merely using these known technologies in a known manner to present information simultaneously. Similar cases the courts have identified as being well-understood, routine, and conventional include: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-8, 10-16, and 18-20 are allowable as being dependent on claim 1, 9, and 17 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed June 15, 2022, with respect to the rejections of claims 1-2, 5-7, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikkurty (US 2016/0092798) in view of Richter (US 2016/0196508) are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1, 9, and 17: Applicant argues that Ikkurty does not disclose the newly amended claim limitations of “in response to detecting that the subscription living user has booked the accommodation: determining that the subscription living user will not be using a host accommodation that is administrated by the subscription living user during dates on which the subscription living user has booked the accommodation and changing the status of the record from an indication of unavailability during the dates to an indication that the host accommodation that is administrated by the subscription living user is available during the dates.” However, upon further search and consideration it was found that Richter which discloses a system of managing a booking system can be used to modify Ikkurty to teach the newly amended claim limitations. Therefore, the examiner maintains the current 103 rejection.
Claims 2-8, 10-16, and 18-20 were argued as being allowable only as being dependent on claim 1, 9, and 17. Therefore, they are also rejected under the same rejection as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Deist (US 2014/0122146) Presenting a status and action of an associated object.
Janakiraman (US 2005/0096946) System and method for dynamically resolving travel arrangement problems based on changes in travel conditions.
Otillar (US 2018/0276578) Providing travel related content to modify travel itineraries.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629